United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2583
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Dwight Frederick Barnes

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                              Submitted: May 14, 2021
                               Filed: August 20, 2021
                                   ____________

Before COLLOTON, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

KOBES, Circuit Judge.

      Dwight Barnes was convicted for conspiracy to distribute methamphetamine.
He appeals, saying that the district court1 should have granted his motion to suppress

      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota.
geolocation data from his cell phone and his Google email account and that
cumulative evidentiary errors affected the fairness of his trial. We affirm.

                                          I.

      Dwight Barnes was a drug dealer who dealt with several confidential
informants. The informants told police he used a cell phone number ending in #9283.
Police eventually sought two warrants for cell phone location data. The first warrant
requested real-time geolocation data from the #9283 cell phone. The second warrant
requested geolocation data for another cell phone that Barnes used—this one ending
in #4603. The second warrant application was similar to the first. Only information
from the #4603 warrant was introduced at trial.

       After police got the #4603 warrant, they applied for a search warrant for a
Google email account for Barnes’s small business. The warrant also requested
historical geolocation data. Police believed that Barnes used the small business to
launder drug money. Police then applied for another search warrant, this time for
Barnes’s personal Google email account and the historical geolocation data tied to
that account. Only information from the personal Google email warrant was
introduced at trial.

       Police arrested Barnes after GPS data put him near a drug drop-off location.
Apparently, Barnes and his associates had developed a mailing scheme to avoid
detection. Barnes’s associates would mail packages of meth to the home of two
unsuspecting people—Eric Hoerner and his girlfriend, Shawna Cada. Barnes and
others would track delivery schedules, and take the packages of meth before Hoerner
and Cada found them. But one day, Cada beat them to it. Barnes and one of his
associates tried to get Cada to hand over the package, but she refused and called 911.
Barnes tracked down Hoerner at a restaurant and tried to convince him to give up the
package. Hoerner refused and went home to meet the officers who responded to


                                         -2-
Cada’s 911 call. There, Hoerner opened the box, and police confirmed there was
meth inside. Police used geolocation data to find Barnes and arrested him.

      Barnes was ultimately indicted for conspiracy to distribute methamphetamine,
21 U.S.C. § 846. The Government introduced historical geolocation data from
Barnes’s personal Google account to show that he had been at the same home before
when other drug packages had been dropped off. Hoerner and Cada testified at trial
and identified Barnes as one of the men who tried to pick up the meth. The jury
convicted Barnes and he was sentenced to 262 months in prison. This appeal
followed.

                                           II.

      “On appeal from the denial of a motion to suppress, we review a district court’s
findings of fact for clear error and its determination of probable cause and the
application of the Leon exception de novo.” United States v. Keele, 589 F.3d 940,
943 (8th Cir. 2009) (citation omitted). “Though the issue of probable cause is
reviewed de novo, this court accords great deference to the issuing judge’s
determination that the affidavit established probable cause.” Id. (citation omitted)
(cleaned up).

       Under the good faith exception, we will generally refrain from suppressing
evidence obtained in good-faith reliance on an objectively reasonable warrant.
United States v. Leon, 468 U.S. 897 (1984). “The good-faith inquiry is confined to
the objectively ascertainable question whether a reasonably well trained officer would
have known that the search was illegal despite the issuing judge’s authorization.”
United States v. Proell, 485 F.3d 427, 430 (8th Cir. 2007) (citation omitted) (cleaned
up). The good-faith exception applies unless the affidavit in support of the warrant
is “so lacking in indicia of probable cause as to render official belief in its existence
entirely unreasonable.” Leon, 468 U.S. at 923 (citation omitted). “Before reviewing

                                          -3-
the existence of probable cause, this court may consider the applicability of the good-
faith exception to the exclusionary rule.” United States v. Williams, 976 F.3d 807,
809 (8th Cir. 2020) (citation omitted).

       Barnes argues that the affidavits lacked any information that there was
probable cause to believe that he traveled anywhere to traffic drugs. In other words,
he claims that the warrants did not establish a nexus between the evidence suggesting
he trafficked the drugs and the geolocation data requested by the warrant.2

        In United States v. Lopez-Zuniga, we applied the Leon good-faith exception to
a warrant that allowed GPS tracking of the defendant’s car for sixty days despite the
lack of a demonstrated nexus between the car and the suspected crime of drug
trafficking. 909 F.3d 906, 910–11 (8th Cir. 2018), cert. denied, 139 S. Ct. 2648
(2019). We said, “we do not think it entirely unreasonable for an officer to think that
[the defendant] might use his car to move about in furtherance of a drug conspiracy.”
Id. at 911. We also “[did not] think it entirely unreasonable for an officer to conclude
that a connection between the car and the contraband need not be as strong when the
warrant merely authorizes tracking the car’s movement (and thus its driver) rather
than searching the car itself.” Id.

       This case is similar to Lopez-Zuniga. In both cases, police relied on a
magistrate’s approval of a warrant to track a suspected drug trafficker for an extended
period of time. While this case involves location data from a cell phone and a Google
account instead of a car, each is a proxy for the defendant’s location at a given time.
Barnes has not supplied any intervening precedent to undermine Lopez-Zuniga. The
officers were entitled to rely on the magistrate’s nexus finding, so Leon good faith

      2
        At oral argument, Barnes argued that the warrants lacked probable cause
generally. But in his opening brief Barnes conceded that “the affidavits established
probable cause to believe [he] was involved in trafficking.” Barnes Br. 26. In light
of his concession, we address only the nexus issue.

                                          -4-
applies to the warrants. We affirm the district court’s denial of the motion to
suppress.

                                          III.

       Barnes next argues that his trial was spoiled by the cumulative effect of a few
evidentiary rulings. “We will not overturn a conviction based upon the cumulative
effect of trial errors unless there is substantial prejudice to the defendant.” United
States v. Jewell, 614 F.3d 911, 929 (8th Cir. 2010). “The cumulative effect of errors
amounts to substantial prejudice if the case as a whole presents an image of
unfairness which has resulted in the deprivation of the defendant’s constitutional
rights.” United States v. Ruzicka, 988 F.3d 997, 1011 (8th Cir. 2021) (citation
omitted) (cleaned up).

       The errors alleged by Barnes were relatively minor evidentiary matters in a
case that was not close. The district court admitted (1) statements in a police
interview and the background of a body cam video that Barnes argues improperly
bolstered the credibility of witnesses at trial; (2) testimony by an investigator saying
that he found an informant reliable during the probe into Barnes; (3) and an
identification of Barnes as one of the two men who tried to pick up the package.

       Even if all of this evidence was kept out, the core facts supporting the verdict
remain. Hoerner testified that Barnes approached him at the restaurant, apologized
for sending the package of meth to his house, and asked Hoerner to hand over the
package. Hoerner’s friend who was with him at the restaurant corroborated the story.
When Hoerner opened the package, police found meth inside. This, coupled with the
geolocation data and testimony of the informants, made it clear that Barnes was
trafficking meth. All told, the trial did not “present[] an image of unfairness” which
resulted in the deprivation of Barnes’s constitutional rights. Ruzicka, 988 F.3d at
1011 (citation omitted).

                                          -5-
                             IV.

The judgment of the district court is affirmed.
               ______________________________




                             -6-